                                           Case 1:17-cr-00137-JGK
                                           Case 1:17-cr-00137-JGK Document
                                                                  Document476
                                                                           477 Filed
                                                                               Filed06/07/21
                                                                                     06/09/21 Page
                                                                                              Page 11of
                                                                                                      of11


                                                               JAMES Ko o SO U ROS
                                                                     ATTORNEY AT LAVV



                                                  260   MaAison Avenue,  221ul floor• New York NY 10016
) .\'IES        KOi 'SOI ' RO:::                            212 • 532• 1934 / 212 • 532 • 1939 fax              E"~IA         J, Cm1:
  F ,)i ·-..;p1:t-.:   fl l\:L\\_" IP\1.                                                                        Lt: (i,11,   ,\ ac/s I ,~r
                                                              E-mail: Jamcs@ls'.ousouroslaw.com

                                                                                        June 7, 2021

                 BYECF
                 Hon. John G. Koeltl
                 United States District Judge
                 Daniel Patrick Moynihan
                 United States Courthouse
                 500 Pearl Street
                 New York, NY 10007-1312

                                     Re:        United States v. Fawad Hameedi, 17 Cr. 137 (JGK)

                  Dear Judge Koeltl,
                          This letter is submitted on behalf of Fawad Hameedi to respectfully request the Court
                  amend Mr. Hameedi 's judgment to include a specific recommendation to the Bureau of Prisons
                  that Mr. Hameedi be designated to the camp at FCI Otisville, New York, so that he may be close
                  to his young family.

                                      Thank you for your courtesy and consideration.




                                                                                        Very Truly Yours,

                                                                                        - - - -Isl- - - -
                                                                                        James Kousouros, Esq.

                  c.c.

                  David Abramowicz
                  Kristy Greenberg
                  Michael Neff
                  Assistant United States Attorneys

                   Fawad Hameedi
